Exhibit 10.1

 

CONFIDENTIAL

 

RETIREMENT TRANSITION AGREEMENT

 

This Retirement Transition Agreement (“Agreement”) is made between CH2M HILL
Companies, Ltd. (“CH2M HILL”) and Lee A. McIntire (“Mr. McIntire”) to outline
the terms and conditions of Mr. McIntire’s retirement transition from CH2M HILL.
CH2M HILL together with its subsidiaries and affiliated corporations, joint
ventures, and businesses are sometimes referred to collectively in this
Agreement as “CH2M HILL.”

 

In consideration of the promises and agreements herein contained, the receipt
and sufficiency of which is hereby acknowledged by the parties, and intending to
be legally bound, the parties hereby agree as follows:

 

1.              Assignment to “Flex” Employment Status. Effective as of
September 27, 2014 (the “Flex Assignment Date”), CH2M HILL shall assign
Mr. McIntire to a Flex employment status for the period commencing on the Flex
Assignment Date and terminating on February 20, 2015 unless otherwise
subsequently agreed by the parties in writing (“Retirement Transition Period”).
Mr. McIntire is expected to work at a level below 20% of his average level of
services performed during the 36 months preceding the Flex Assignment Date, and
the Flex Assignment Date shall therefore constitute his “separation from
service” for purposes of Section 409A of the Internal Revenue Code.
Notwithstanding anything to the contrary in this paragraph, Mr. McIntire shall
perform no services for CH2M HILL or otherwise involve himself in the business
of CH2M HILL during the Retirement Transition Period unless directed and
authorized to do so in writing by CH2M HILL’s Chief Executive Officer.

 

2.              Resignation from the Board of Directors and Officer Status. To
the extent it hasn’t been previously executed, at the beginning of the first day
of the September, 2014 board meeting (presently scheduled to be September 18,
2014), Mr. McIntire will resign his Director position from the Board and Officer
and/or Managing positions with CH2M HILL and its affiliated legal entities.

 

3.              Compensation and Benefits. In consideration of the covenants and
agreements set forth in this Agreement, CH2M HILL will provide to Mr. McIntire
the following compensation with respect to the Retirement Transition Period,
less all tax and other applicable withholdings, including those prescribed by
the IRS, if any, for supplemental income.

 

3.1.                            Hourly Rate. For any time worked as a Flex
employee during the Retirement Transition Period, Mr. McIntire’s rate of pay
will be $200.00 per hour. Mr. McIntire will receive overtime pay in accordance
with federal/state law. All amounts payable pursuant to this Section 3.1 shall
be paid no later than March 15, 2015.

 

3.2.                            Discretionary Payment. The Compensation
Committee of the CH2M HILL Board of Directors (“Compensation Committee”)
approved a lump sum payment equal to $265,385.00 to Mr. McIntire to meet the
agreed upon annual compensation for his term as Chairman of the Board. This
amount (less applicable withholdings) shall be paid to Mr. McIntire on
October 17, 2014.

 

3.3.                            Long Term Incentive (LTI) Plan Awards. Under the
terms and conditions of the Long Term Incentive (“LTI”) Plan, Mr. McIntire will
remain eligible to continue vesting in the LTI Plan awards for the 2012, 2013
and 2014 LTI Plan years as long as he remains retired after February 20, 2015
and provided further that he does not affiliate with a competitor (directly or
indirectly as an employee, consultant, director, officer, or shareholder of more
than 5% of equity) in the industries in

 

1

--------------------------------------------------------------------------------


 

which CH2M HILL competes and/or operates. The 2012 and 2013 LTI Plan payments
will be prorated for full months worked during the performance period of the
Plan. The payments for 2012, 2013 and 2014 LTI Plan years will be paid based on
the performance of those LTI plan metrics and paid as scheduled in March of
2015, March of 2016 and March of 2017, respectively. If at any point before the
2012 LTI Plan or the 2013 LTI Plan awards are paid should Mr. McIntire end his
retirement or affiliate with a competitor (directly or indirectly as an
employee, consultant, director, officer, or shareholder of more than 5% of
equity) in the industries in which CH2M HILL competes and/or operates, per the
terms of the LTI Plan and as outlined above, he will become immediately
ineligible to receive any further payment(s) and he will forever forfeit any LTI
Plan awards for the 2012 LTI Plan year and 2013 LTI Plan year then unpaid and
outstanding.

 

3.4.                            2014 Annual Incentive Plan (AIP). Per the CH2M
HILL, Ltd. Annual Incentive Plan (“AIP”) program, Mr. McIntire is eligible to
receive an award because he will meet the definition of retirement in the AlP.
CH2M HILL will make a cash payment (less all applicable withholdings) to
Mr. McIntire in March 2015 that takes into consideration the performance of the
Enterprise as well as his individual performance during the period of time he
worked in 2014 as approved by the Compensation Committee.

 

3.5.                            Stock Options. During the Retirement Transition
Period, all unvested stock options held by Mr. McIntire as of the Flex
Assignment Date will continue to vest in accordance with the terms of the
relevant Stock Grant Agreements and will not be forfeited as of Mr. Mclntire’s
retirement date, as provided in those Agreements. All options that are vested as
of the Flex Assignment Date and that vest during the Retirement Transition
Period may be exercised by Mr. McIntire at any time during the Retirement
Transition Period and for one year following the termination of the Retirement
Transition Period. All options that are unvested at the end of the Retirement
Transition Period shall terminate. The options shall remain subject to the terms
of the applicable equity incentive plan and Stock Grant Agreements in all
respects.

 

3.6.                            Restricted Stock. All restricted stock grants
held by Mr. McIntire as of the Flex Assignment Date will continue to vest during
the Retirement Transition Period. All unvested restricted stock at the end of
the Retirement Transition Period shall terminate.

 

3.7.                            SERRP. The balance of Mr. McIntire’s vested
SERRP amount is $9,514,447.00 as of May 14, 2014. The payments under the SERRP
will be made in accordance with the distribution election on file for
Mr. McIntire and the applicable plan documents, treating the Flex Assignment
Date as his separation from service. The Compensation Committee has also
approved an additional retirement top off benefit estimated to be $802,796.00.
This cash payment will be made to Mr. McIntire in a lump sum (less applicable
withholdings) within 60 days following the end of the Retirement Transition
Period.

 

3.8.                            DCP/EDCP. The balances of Mr. Mclntire’s vested
accounts within these plans will be made in accordance with the distribution
elections on file for Mr. McIntire

 

2

--------------------------------------------------------------------------------


 

and the applicable plan documents. The Flex Assignment Date is the separation
from service for these plans. As of May 14, 2014 the balance is $2,568,326.00.

 

3.9.                            Alumni program. Mr. McIntire is currently
eligible for the CH2M HILL Alumni Program and may choose to enter the program at
this time or any time prior to the end of the Retirement Transition Period;
provided that Mr. McIntire may enter the Alumni Program only if he holds at
least $100,000 of CH2M HILL stock directly at the time that he proposes to enter
the Alumni Program. If Mr. McIntire elects to participate in the Alumni Program,
he must request to sell 10% (one tenth) or more of his direct CH2M HILL stock
holdings at the first trade date following the end of the Retirement Transition
Period and 10% (one tenth) of such stock on each trade date next-following the
nine anniversary dates from the end of the Retirement Transition Period. This
requirement to sell any stock directly owned by Mr. McIntire does not apply to
CH2M HILL stock, if any, that resides in his 401(k) plan account. Mr. McIntire
will only remain eligible to participate in the Alumni Program if he refrains
from competing with CH2M HILL directly or indirectly, such as by becoming an
employee, consultant, director, officer or shareholder of more than 5% equity of
a competitor. Mr. Mclntire’s participation in the Alumni Program will be subject
to applicable Program rules, as they may be modified from time to time.

 

3.10.                     Retiree Medical. The retiree medical program was
amended on Dec 31, 2009 to close the group of employees eligible for future
retiree medical coverage and reduce the premium subsidy received from the
Company. Based on the current plan eligibility rules and the decision of the
Compensation Committee regarding Mr. Mclntire’s service, Mr. McIntire is
included in the group eligible for retiree medical coverage. In addition, the
premium subsidy Mr. McIntire will receive will be reduced as described in the
plan materials in December, 2009. The Company reserves the right to amend,
modify or terminate the program at any time and this information is not intended
to create any obligations beyond summarizing the eligibility provisions
currently in effect. Please note that to remain eligible for retiree medical
program benefits, Mr. McIntire may not become gainfully employed on more than an
incidental basis (as determined by CH2M HILL in its sole discretion) following
the Retirement Transition Period.

 

3.11.                     Executive Physical Program. Mr. McIntire will continue
to be eligible for participation in the Executive Physical Program through
calendar year 2014. Such benefits shall be provided consistent with the
requirements of Section 409A of the Internal Revenue Code.

 

3.12.                     Financial Planning and Tax Consulting. Mr. McIntire
will continue to receive services from Ayco for financial planning and tax
consulting services through 2015. Such benefits shall be provided consistent
with the requirements of Section 409A of the Internal Revenue Code.

 

3.13.                     Plan Documents Prevail. To the extent there are any
inconsistencies between the Plans and/or Stock Grant Agreements referenced above
and this Agreement, the terms of the applicable Plan(s) and/or Stock Grant
Agreements prevail.

 

4.              Release. In consideration of the Compensation set forth in
Section 3, together with the covenants, agreements and releases set forth
herein, Mr. McIntire, on behalf of himself, his

 

3

--------------------------------------------------------------------------------


 

family members, his estate, and his assigns and beneficiaries, hereby releases
and forever discharges CH2M HILL Companies, Ltd., together with its affiliated
companies, subsidiaries, and Employee Benefit Plans and each of their respective
present and former officers, directors, employees, shareholders, agents,
representatives, consultants, insurers, plan administrators, trustees,
fiduciaries, attorneys, successors and assigns (individually and collectively
“Releasees”) from any and all liabilities, causes of action, torts, debts,
claims and demands, in statutory law, common law and/or in equity, known or
unknown, fixed or contingent, which Mr. McIntire has, may have or claims or
claimed to have, based upon or in any way related to Mr. McIntire’s employment
with CH2M HILL and the termination thereof, arising up to and including the
execution date of this Agreement. This includes but is not limited to claims for
damages, wages or other relief arising under federal, state, or local laws
prohibiting employment discrimination and other unfair or unlawful treatment,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act, the Older
Workers Benefit Protection Act (“OWBPA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Lily Ledbetter Fair Pay Act of 2009, the
Family Medical Leave Act, the Genetic Information Nondisclosure Act of 2008, the
Colorado Anti-Discrimination Act, the Colorado Civil Rights Act, and the
Colorado Whistleblower Law. Mr. McIntire acknowledges and agrees that this
Agreement is all-encompassing and universal and that no controversy remains or
any basis for any action, claim, relief, lawsuit, charge or complaint against
any or all of the Releasees exists after the execution of this Agreement. For
purposes of this Agreement, “Employee Benefit Plan” means any employee benefit
plan, as defined in ERISA Section 3(3), sponsored, or contributed to, by CH2M
HILL or any Release. Notwithstanding the proceeding, this release shall not
preclude an action to enforce benefits in which the Employee has become or will
become vested under ERISA as contemplated by this Agreement.

 

Mr. McIntire acknowledges that there is a risk that after the execution of this
Agreement, he will incur or suffer damage, loss or injury to person or property
that is in some way caused by or connected with his employment with CH2M HILL
and the termination thereof, but that is unknown or unanticipated at the time he
executes this Agreement. Mr. McIntire specifically assumes that risk, and agrees
that the release contained herein applies to all unknown or unanticipated claims
and all matters caused by or connected with his employment and the termination
thereof, as well as those claims currently known or anticipated. Mr. McIntire
acknowledges that, other than the benefits set forth in Section 3, he has
received all compensation, reimbursements and benefits due to him from CH2M
HILL. Mr. McIntire understands that his entitlement to the benefits contemplated
herein is contingent upon him being in full compliance with this Agreement. Mr.
McIntire understands that CH2M HILL will have the right to cease payment of the
benefits, and seek reimbursement of any benefits already provided to him, in the
event he breaches or threatens to breach this Agreement, in addition to any
other remedies available to CH2M HILL in law or in equity.

 

5.              Legal Review; Sophisticated Parties; ADEA Release. This
Agreement is deemed to have been drafted jointly by the parties and any
uncertainty or ambiguity shall not be construed for or against any party based
upon attribution of drafting to any party. Mr. McIntire, by signing below,
acknowledges that CH2M HILL has encouraged him to review the legal effect and
implications of this Agreement with an attorney and carefully and thoroughly
review the Agreement prior to signing, and he has had the opportunity to do so.
As a senior executive

 

4

--------------------------------------------------------------------------------

 


 

and a sophisticated, financially savvy party, Mr. McIntire acknowledges that he
reviewed this Agreement and understands its terms and conditions.

 

Mr. McIntire has up to twenty-one (21) days in which to consider this Agreement.
He may execute the Agreement at any time before the end of the twenty-one (21)
day review period, but should he do so he acknowledges and agrees that he has
done so voluntarily. After his execution of this Agreement, he shall have seven
(7) days to revoke the Agreement and the Agreement shall not become effective or
enforceable until the seven (7) days has expired. Any revocation of this
Agreement before the expiration of the seven (7) days revocation period must be
in writing, must specifically revoke this Agreement, and must be received by
John Madia, Chief Human Resources Officer, 9191 South Jamaica St., Englewood,
CO, 80112 prior to the eighth (8th) day following execution of this Agreement by
Mr. McIntire. In the event Mr. McIntire revokes this Agreement within the
seven-day revocation period, the Agreement shall not he effective or enforceable
and Mr. McIntire shall not receive the benefits described herein.

 

5.              Supplemental Release. As a further condition to receiving the
benefits set forth in Section 3. Mr. McIntire agrees to execute a Supplemental
Release in the form attached hereto as Exhibit A promptly after the conclusion
of the Retirement Transition Period.

 

6.              Disclosure; Cooperation. Mr. McIntire represents that he has no
knowledge or suspicion of any wrongdoing involving any federal or state
governmental agency or any insurer, or any other wrongdoing that involves
Mr. McIntire, CH2M HILL, or any present or former employee(s), officers,
directors or contractors. Mr. McIntire agrees promptly to contact CH2M HILL if
he learns of or suspects any such wrongdoing in the future. Mr. McIntire further
agrees to fully cooperate in the investigation by or of CH2M HILL of any issues,
and the defense of any claims by, against or otherwise involving CH2M HILL or
any related entity, that might arise that could involve Mr. McIntire or
information within his knowledge as a further condition to receiving the
benefits set forth in Section 3, regardless of whether Mr. McIntire personally
is named in the action, without any additional compensation for that cooperation
other than reimbursement of reasonable costs related to such cooperation.
Mr. McIntire agrees to notify CH2M HILL within three (3) business days if my
testimony, cooperation or information is sought with respect to any claim or
action against or otherwise involving, or any investigation with respect to,
CH2M HILL or its affiliates, employees, agents, officers, directors or
contractors.

 

7.              Taxes. Mr. McIntire understands and agrees that he is solely
responsible for any and all taxes, interest or penalties that may be due as a
result of the benefits being provided to him, as set forth in Section 3. In no
event does CH2M HILL guarantee any particular tax consequences, outcome or tax
liability to Mr. McIntire. No provision of this Agreement will be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) from Mr. McIntire to CH2M HILL. All benefits provided hereunder
will be treated as CH2M HILL deems appropriate for tax withholding and reporting
purposes. Neither CH2M HILL nor its representatives have provided any tax advice
to Mr. McIntire, and he has been advised to seek tax advice from his own tax
advisors regarding the benefits provided hereunder.

 

8.              Modification; Unenforceability. In the event a particular
provision of the Agreement is declared invalid or unenforceable, it will be
limited or modified to the extent required to

 

5

--------------------------------------------------------------------------------


 

render it enforceable. If such limitation or modification is not possible, that
provision shall be severed, and the remaining provisions of the Agreement will
continue in full force and effect, and this Agreement shall be construed in all
respects as if such invalid unenforceable provisions were omitted.

 

9.              Assignment. Neither this Agreement nor any right or obligation
hereunder may be assigned by Mr. McIntire without the prior written consent of
CH2M HILL, and any purported transfer or assignment will be void. CH2M HILL may
assign its rights and duties hereunder. This Agreement will be binding upon and
inure to the benefit of CH2M HILL’s successors and assigns (whether by operation
of law, merger, change of control or otherwise).

 

10.       Governing Law; Dispute Resolution and Venue. The Parties agree that
this Agreement shall be construed and enforced in accordance with the laws of
the State of Colorado, without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction. The parties agree that all disputes with respect
to this agreement shall be resolved through courts of competent jurisdiction
located in the State of Colorado.

 

11.       Waivers. Except as otherwise set forth herein, the waiver by either
party of any right under this Agreement or of any failure to perform or breach
by the other party hereto shall not be deemed a waiver of any other right
hereunder or of any other failure or breach by the other party whether of the
same or a similar nature or otherwise. No waiver shall be deemed to have
occurred unless set forth in a writing executed by or on behalf of the waiving
party. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

12.       Entire Agreement. Except as set forth herein, this Agreement sets
forth the entire agreement between Mr. McIntire and CH2M HILL with respect to
the termination of Mr. McIntire’s employment and benefits due to him as a
result, and supersedes all prior discussions, negotiations, understandings or
written agreements, whether oral or written, between Mr. McIntire and CH2M HILL,
including but not limited to any offer letter, employment agreement, and any
severance policy or plan of CH2M HILL. Mr. McIntire acknowledges that no
representation, inducement, promise, or agreement, oral or written, has been
made by CH2M HILL or anyone acting on its behalf that is not included in this
Agreement, and that no agreement, statement, or promise relating to
Mr. McIntire’s employment or affiliation with, termination from, or severance
compensation from CH2M HILL that is not contained in this Agreement or the
documents referenced and incorporated herein is valid or binding.

 

13.       Effectiveness of the Agreement. The Agreement shall be effective as of
the later of the date that it is signed by John Madia, on behalf of CH2M HILL,
and the eighth day after Mr. McIntire signs on his own behalf.

 

6

--------------------------------------------------------------------------------


 

IN WITNESSETH WHEREOF, the parties have executed this Agreement as provided
below.

 

CH2M HILL Companies, Ltd.

 

Lee A. McIntire*

 

 

 

 

 

 

By:

/s/ John Madia

 

/s/ Lee A. McIntire

 

Executive VP and Chief HR Officer

 

 

 

 

 

 

Date:

27-June 2014

 

Date:

27 June, 2014

 

--------------------------------------------------------------------------------

 

 

 

* Mr. McIntire acknowledges that he has read and understands this Agreement, and
that he signs it freely and voluntarily and after reasonable opportunity to
consult with an attorney of his own choosing.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A - SUPPLEMENTAL RELEASE

 

1.                                      Release.

 

a.                                      In consideration for the Compensation
set forth in Paragraph 3 of the Agreement, Subparagraphs 3.1 to 3.12, together
with the covenants, agreements and releases set forth herein, Mr. McIntire, on
behalf of himself, his family members, his estate, and his assigns and
beneficiaries, hereby releases and forever discharges CH2M HILL Companies, Ltd.,
together with its affiliated companies, subsidiaries, and Employee Benefit Plans
and each of their respective present and former officers, directors, employees,
shareholders, agents, representatives, consultants, insurers, plan
administrators, trustees, fiduciaries, attorneys, successors and assigns
(individually and collectively “Releasees”) from any and all liabilities, causes
of action, torts, debts, claims and demands, in statutory law, common law and/or
in equity, known or unknown, fixed or contingent, which Mr. McIntire has, may
have or claims or claimed to have, based upon or in any way related to
Mr. McIntire’s employment with CH2M HILL and the termination thereof, arising up
to and including the execution date of this Agreement. This includes but is not
limited to claims for damages, wages or other relief arising under federal,
state, or local laws prohibiting employment discrimination and other unfair or
unlawful treatment, including, without limitation, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, 42 U.S.C Section 1981, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Older Workers Benefit Protection Act (“OWBPA”), the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Lily Ledbetter
Fair Pay Act of 2009, the Family Medical Leave Act, the Genetic Information
Nondisclosure Act of 2008, the Colorado Anti-Discrimination Act, the Colorado
Civil Rights Act, and the Colorado Whistleblower Law. Mr. McIntire acknowledges
and agrees that this Supplemental Release is all-encompassing and universal and
that no controversy remains or any basis for any action, claim, relief, lawsuit,
charge or complaint against any or all of the Releasees exists after the
execution of this Agreement. For purposes of this Agreement, “Employee Benefit
Plan” means any employee benefit plan, as defined in ERISA Section 3(3),
sponsored, or contributed to, by CH2M HILL or any Release. Notwithstanding the
proceeding, this Supplemental Release shall not preclude an action to enforce
benefits in which the Employee has become or will become vested under ERISA as
contemplated by the Agreement.

 

b.                                      Mr. McIntire acknowledges that there is
a risk that after the execution of this Supplemental Release, he will incur or
suffer damage, loss or injury to person or property that is in some way caused
by or connected with his employment with CH2M HILL and the termination thereof,
but that is unknown or unanticipated at the time he executes this Supplemental
Release. Mr. McIntire specifically assumes that risk, and agrees that this
Supplemental Release applies to all unknown or unanticipated claims and all
matters caused by or connected with his employment and the termination thereof,
as well as those claims currently known or anticipated.

 

c.                                       Mr. McIntire, by signing below,
acknowledges that CH2M HILL has encouraged him to review the legal effect and
implications of this Supplemental Release with an attorney and carefully and
thoroughly review the Supplemental Release prior to signing, and he has had the
opportunity to do so. As a senior executive and a sophisticated, financially
savvy party, Mr. McIntire acknowledges that he reviewed this Supplemental
Release and understands its terms and conditions. Mr. McIntire received this
Supplemental Release along with the

 

8

--------------------------------------------------------------------------------


 

Agreement, and therefore has already been given more than twenty-one (21) days
in which to consider this Supplemental Release. He may execute this Supplemental
Release at any time before the end of the twenty-one (21) day review period, but
should he do so he acknowledges and agrees that he has done so voluntarily.
After his execution of this Supplemental Release, he shall have seven (7) days
to revoke the Supplemental Release and the Supplemental Release shall not become
effective or enforceable until the seven (7) days has expired. Any revocation of
this Supplemental Release before the expiration of the seven (7) days revocation
period must be in writing, must specifically revoke this Supplemental Release,
and must be received by John Madia, Chief Human Resources Officer, 9191 South
Jamaica St., Englewood, CO, 80112 prior to the eighth (8th) day following
execution of this Supplemental Release by Mr. McIntire. In the event
Mr. McIntire revokes this Supplemental Release within the seven-day revocation
period, the Supplemental Release shall not be effective or enforceable and
Mr. McIntire shall not be entitled to retain the benefits described in the
Agreement, or to receive further benefits thereunder.

 

d.                                      By signing below, Mr. McIntire
acknowledges and agrees that he has received all compensation owed to him by
CH2M HILL and the other released parties, including but not limited to salary,
bonuses, accrued paid time off, expense reimbursements, and any other
compensation, and he is not entitled to any additional compensation or benefits,
including further severance compensation, from the released parties other than
as expressly provided by the Agreement.

 

2.                                      Agreement Remains in Effect. Along with
this Supplemental Release, the Agreement remains in full force and effect,
enforceable in accordance with the terms thereof.

 

3.                                      Knowing and Voluntary Agreement. By
signing below, Mr. McIntire acknowledges that he has read and understands this
Supplemental Release, and that he signs it freely and voluntarily and after
reasonable opportunity to consult with an attorney of his own choosing.

 

 

/s/ Lee A. McIntire

 

Date:

27 June, 2014

Lee A. McIntire

 

 

 

9

--------------------------------------------------------------------------------